Name: Council Regulation (EEC) No 4168/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for dried grapes falling within subheadings 0806 20 11 or 0806 20 19 of the combined nomenclature and originating in Cyprus (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 398/ 14 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4168/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for dried grapes falling within subheadings 0806 20 11 or 0806 20 19 of the combined nomenclature and originating in Cyprus ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus, as supplemented by the Protocol laying down the conditions and procedures for the implementation of the second stage of the said Agreement and adapting certain provisions thereof (x), provides for the opening of an annual duty-free Community tariff quota of 1 500 tonnes for dried grapes falling within subheading 0806 20 11 and 0806 20 19 of the fcombined nomenclature and originating in Cyprus ; whereas pursuant to Article 18 of the Protocol in question, this volume is subject to an annual increase of 5 % from the entry into force of the Protocol, and will therefore be 1 575 tonnes in 1988 ; whereas , within the limits of the tariff quota, the Kingdom of Spain and the Portuguese Republic will apply customs duties calculated in accordance with the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the Community (2); whereas the Community tariff quota should therefore be opened for 1988 ; Whereas from the date on which the said quota is opened, the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding system ; whereas this Regulation must take account of that fact by indicating the combined nomenclature codes within which the said products fall ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consist ­ ently to all Member States until the quota is exhausted ; whereas , however, the quota should not in this case be allocated among the Member States, without prejudice to the drawing against the quota volume of such quan ­ tities as they may need, under conditions and according to the procedure laid down in Article 1 (2); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 the customs duty applicable to imports into the Community of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Amount of quota(tonnes) Quota duty (%) 09.1413 0806 20 11 0806 20 19 ex 0806 20 91 ex 0806 20 99 Grapes, fresh or dried :  Dried :  In immediate containers of a net capacity not exceeding 2 kg : Currants Other  Other : Currants in immediate containers of a net capacity not exceeding 15 kg, originating in Cyprus Other in immediate containers of a net capacity not exceeding 15 kg, originating in Cyprus 1 575 Free 0) OJ No L 393 , 31 . 12 . 1987 , p . 2 . O OJ No L 393, 31 . 12 . 1987, p . 37 . Official Journal of the European Communities No L 398 / 1531 . 12 . 87 Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community. 2 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) enable imports to be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987 . For the Council The President B. HAARDER